Citation Nr: 1700207	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-22 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD) and degenerative changes.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to low back disability.

3.  Entitlement to service connection for a left knee disability, claimed as secondary to low back and bilateral hip disabilities.

4.  Entitlement to service connection for a left foot disability, claimed as secondary to low back and bilateral hip disabilities.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1986, with subsequent service in the United States Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2016, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A copy of the transcript of the hearing is located in the Veterans Appeals Control and Locator System (VACOLS), the Board's computerized tracking system.

The issues of entitlement to service connection for disabilities of the bilateral hips, left knee, and left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action, on his part, is required.






FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's lumbar spine DDD and degenerative changes are related to his active military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, lumbar spine DDD and degenerative changes were incurred in his active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As to the lumbar spine claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to the issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  If there is no showing of a listed chronic disease in service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a) (listing chronic diseases including arthritis).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this case, the Veteran asserts that he has a low back disability, which was incurred during his military service.  See, e.g., the September 2016 Board hearing transcript.  Specifically, he contends that his current low back disability was manifested by leg, groin, and back pain, which he experienced while performing flight hours during his military service.  Id. at pg. 4.  For the reasons set forth below, the Board finds that service connection is warranted.

As indicated above, the Veteran served on active duty from June 1977 to September 1986.  His service treatment records (STRs) show that he was treated for multiple complaints of groin pain during his military service.  See the STRs dated April 1978, May 1978, August 1978, and March 1979.  In particular, a May 1978 STR noted that the Veteran had experienced pain in the right inguinal area for two months, which was worse with sitting and radiated into the inner aspect of his thigh.  A March 1979 STR indicated that the Veteran had aching right groin, which increased with prolonged sitting.  It was further noted that he had full range of motion of his back with pain.  A separate March 1979 STR documented the Veteran's report of low back pain, which began in January 1978.  A contemporaneous x-ray of the lumbar spine was normal.  A February 1982 STR noted that the Veteran was a pilot with sudden onset left side and low back pain; he was treated for passing a kidney stone.  The Veteran's September 1985 separation examination did not document any continuing low back or groin complaints.

Post-active duty treatment records show that the Veteran was treated for complaints of left-sided pain at the sacroiliac joint in May 1986.  In December 1995, he sought treatment for low back pain following a motor vehicle accident.  At that time, he was diagnosed with acute lumbosacral sprain and strain with spasm.  The Veteran was again treated for complaints of low back pain in January 1997.  Magnetic Resonance Imaging (MRI) performed in April 1998 showed minimal degenerative changes of the lumbar spine with minimal disc bulges at L3 and L2.  He was diagnosed with DDD of the lumbar spine.  A January 2001 MRI report documented severe DDD of the lumbar spine with mild bulging annuli and disks.  Private treatment records continued to document continuing complaints of low back pain.  An April 2012 treatment record noted that a L4-5 total disc arthroplasty was performed three months prior.

In support of his claim, the Veteran submitted a September 2009 letter from Dr. K.P. who indicated that he had treated the Veteran for chronic back problems.  Dr. K.P. stated that the Veteran "sought my care to treat his pain, which he states he developed over 20 years prior as a result of extensive running on hard surfaces while in military boot camp."  Dr. K.P. stated that a September 2001 motor vehicle accident aggravated the Veteran's disabilities.

In a November 2011 letter, Dr. J.H. reported that the Veteran was a retired fighter pilot with over 4,300 flying hours.  Dr. J.H. stated that the Veteran had a "long history of back injuries dating back to his time in both the active duty and the Reserves forces.  These are well-documented in his military medical records."  Dr. J.H. noted that he had treated the Veteran for years and "I have found that he has advanced changes in his lumbar spine that are consistent with his service to our country and exacerbated by the same."

The Veteran was afforded a VA examination in August 2012 at which time the examiner confirmed a diagnosis of DDD of the lumbar spine, status-post L4-5 total disc arthroplasty.  As to the question of nexus, the examiner determined "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner detailed the Veteran's medical history and concluded, "[w]ith the lack of chronicity from the initial onset of back strain/condition in service and today's back finding along with the unremarkable x-rays until 1998, it is less likely than not that the current back condition is related to service."  The examiner continued, "[h]e has had multiple injuries since service that are more likely than not responsible for the current back condition."

In contrast, the Veteran submitted a November 2012 letter from Dr. J.H. who stated, "[i]t is my opinion as a board-certified fellowship-trained spine surgeon and both as a former U.S. Navy flight surgeon and now currently as a U.S. Air Force flight surgeon, that his injuries are entirely consistent with his 4,300 total flying hours in the service of our great nation."  Dr. J.H. explained, "[w]hile it is true that [the Veteran] has had some acute injuries both while he was in the Reserves and since that time, these injuries truly only represented acute exacerbations of the chronic underlying symptoms that he developed while he was affiliated with our active duty forces."  Dr. J.H. continued, "[h]is lumbar disc injury is documented in his [STRs] dating back to April 1978, and has been documented multiple times since then.  I have no doubt that his injuries to his neck and back, the symptoms associated with those injuries, and his subsequent lumbar surgery [is] 100% service connected."  Dr. J.H. further opined, "[t]his is a pattern that I see on a regular basis, again specifically that service-connected injuries can be exacerbated by activities of daily living and acute traumas after the member leaves active duty, but that does not change the fact that the underlying disease process began while on active duty."

At the September 2016 Board hearing, the Veteran testified that he developed low back, leg, and groin pain during his military service, which began when he was performing flight hours in 1978.  See the Board hearing transcript, pg. 4.  He stated that he was diagnosed with various ailments, including pulled muscles, ulcers, and prostatitis.  Id.  He reported that he sprained his back in 1983 and wrenched his back aboard the U.S.S. NIMITZ in 1986.  Id.  The Veteran stated that a 1995 post-service motor vehicle accident aggravated his back pain.  Id. at pg. 5.  He reported that he was diagnosed with DDD in March 1998, based upon the same symptoms he had been experiencing since 1978.  Id.

Overall, the Board finds that the record supports the award of service connection for lumbar spine DDD and degenerative changes.  The Veteran was diagnosed with DDD by the VA examiner and degenerative changes by Dr. J.H. and has thus met the current disability requirement.  Moreover, given the Veteran's STRs, post-service treatment records, his credible lay statements, as well as the November 2011 and November 2012 letters from Dr. J.H., the evidence is at least evenly balanced as to whether these diagnosed lumbar spine disabilities are related to his military service, in particular his extensive flight experience.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spine DDD and degenerative changes is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for lumbar spine DDD and degenerative changes is granted.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining issues-entitlement to service connection for disabilities of the bilateral hips, left knee, and left foot-must be remanded for further development.

With respect to the claimed bilateral hip disability, the Veteran asserts that he has experienced hip problems since his military service.  See, e.g., the Veteran's statement dated July 2009.  He has alternatively contended that his bilateral hip disability is due to his now service-connected lumbar spine disability.  See, e.g., the September 2016 Board hearing transcript.  The Veteran was afforded a VA examination in August 2012 at which time the examiner confirmed a diagnosis of recurrent groin strain and mild degenerative arthropathy of the bilateral sacroiliac joints.  The examiner then rendered a negative nexus opinion as to the question of direct service connection.  However, the examiner did not address whether the Veteran's diagnosed bilateral hip disability was caused or is aggravated by his lumbar spine disability.  Thus, there remain questions as to current etiology of the claimed bilateral hip disability, which the Board may not resolve on its own.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999).  The Board, therefore, finds that the medical evidence currently of record is inadequate to resolve the claim of service connection for a bilateral hip disability, and further that a medical opinion in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made).

As to the left foot and left knee, the Veteran contends that these disabilities are caused or aggravated by his now service-connected lumbar spine disability and/or his bilateral hip disability.  See the Veteran's claim dated August 2009.  Private treatment records dated in April 2007 documented diagnoses of heel spur syndrome and plantar fasciitis of the left foot.  An April 2008 treatment record indicated that the Veteran had a sprained left dorsum.  An MRI performed in June 2008 showed mild degenerative changes of the first metatarsophalangeal joint.  Additionally, in his September 2009 letter, Dr. K.P. reported that the Veteran had experienced a collapse of his left foot arch in 2008.  Although VA and private treatment records do not document a currently diagnosed left knee disability, Dr. J.H. reported that the Veteran has developed knee problems.  See the letter from Dr. J.H. dated November 2012.  Critically, the Veteran has not been afforded a VA examination as to the left foot and left knee disability claims.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, the matters should be remanded in order for the Veteran to be provided a pertinent VA examination to address outstanding question of diagnosis and nexus with respect to the claimed left foot and left knee disabilities.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received are associated with the claims file, arrange to obtain from an appropriate VA physician an addendum opinion addressing the etiology of diagnosed bilateral hip disability based on claims file review, if possible.  If an examination is deemed necessary in the judgment of the physician designated to provide the addendum opinion, one should be arranged.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must include discussion of the Veteran's medical history and assertions.

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should reported in detail.

With respect to the diagnosed bilateral hip disability, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:
(a) had its onset in service or is otherwise medically related to in-service injury or disease; or, if not, 

(b) was caused OR is or has been aggravated by a service-connected disability-in particular, his lumbar spine disability.

If aggravation by service-connected disability is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left foot and left knee disabilities.  All indicated tests and studies should be conducted.  The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must include discussion of the Veteran's medical history and assertions.

The examiner should either diagnose or rule-out a disability of the left knee.

With respect to any diagnosed left foot and left knee disabilities, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in service or is otherwise medically related to in-service injury or disease; or, if not, 

(b) was caused OR is or has been aggravated by a service-connected disability-in particular, his lumbar spine disability and/or his claimed bilateral hip disability.

If aggravation by service-connected disability is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6. Thereafter, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


